Mr. Justice Burnett
delivered the opinion of the court.
Reduced to its lowest terms, the plaintiff’s complaint amounts to the assertion that he rendered services for the defendant husbands, in that he procured an option for the purchase of the lands in question in his own name, which the defendant husbands agreed to take up, and to pay for the land, and afterwards to convey to him 20 acres thereof as compensation for his services. It is not pretended that this agreement was reduced to writing, or that the plaintiff advanced any money whatever which went into the purchase of the land. It is not contended on part of the plaintiff that the land was pur*125chased during- the life of the option. On the contrary, he admits that the option expired, and that afterwards the land was purchased in the name of the wives and title taken to them. Neither is it pretended that the plaintiff was ever in possession of the land, or any part thereof, at any time during his alleged contractual relations with the defendant, or since then. Although the tract of 20 acres is described in the complaint by metes and bounds, the only description given by the plaintiff in his testimony, and which he says was made at the time the agreement was entered into, is in these words:
“The 20 acres, including the barn and two houses, running to the river below and above the rapids, including the rapids.”
1,2. This is essentially a suit to compel specific performance of a parol agreement to convey land. It is necessary, in the first place, that the land be so described as to render its identity certain, in order that the court may make a specific decree that a particular tract of land be conveyed. The description here is too indefinite to authorize the court to make such a decree.
3, 4. Again, it is necessary, in order to support a decree for specific performance based upon mere verbal dealings between the parties, that there be performance of the agreement by the plaintiff to such an extent as to render it inequitable to deny him the specific relief claimed. If he has a plain, adequate, and complete remedy at law to recover the value of his services, he cannot have specific performance of the oral agreement which he describes.
The utmost that the plaintiff can claim in this case is that he has rendered services for the defendants, or some of them, for which he has not been reimbursed. In such a case an action at law on the quantum meruit would completely right any wrong which the plaintiff has suffered on account of the refusal of the defendants to comply with their alleged contract.
*1265. Conceding all the plaintiff’s testimony at its full value, it does not show such a part performance of an oral contract to convey land as to take the case out of the statute of frauds. Cooper v. Thomason, 30 Or. 161 (45 Pac. 296). The result is the same, whether the purchase price was paid in money or personal services. Edwards v. Estell, 48 Cal. 194; Webster v. Gray, 37 Mich. 37; Temple v. Johnson, 71 Ill. 13; Horn v. Ludington, 32 Wis. 73; Russell v. Briggs, 165 N. Y. 500 (59 N. E. 303: 53 L. R. A. 556); Farrin v. Matthews, 62 Or. 517 (124 Pac. 675.)
The decree of the court below is affirmed.
Affirmed.